Citation Nr: 1134079	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-37 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a compensable rating for tinea-type rash on the chest, arms, back and legs with tinea pedis and onychomycosis prior to July 19, 2010, and in excess of 10 percent from July 19, 2010.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from February 1963 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky denied a compensable rating for tinea-type rash on the chest, arms, back and legs with tinea pedis and onychomycosis.  By a July 2011 rating decision, the Appeals Management Center (AMC) concluded that 10 percent rating was warranted from the date of a VA examination conducted on July 19, 2010.

The United States Court of Appeals for Veterans Claims (Court) has held that a claimant will generally be presumed to be seeking the maximum benefits allowed by law and regulations, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded, or until the Veteran withdraws the claim.  AB v. Brown, 6 Vet. App. 35, 38 (1992).  As noted above, during the pendency of this appeal, the Veteran was awarded an increased evaluation of 10 percent for his service-connected skin disability for a portion of the appeal period.  The Veteran has not suggested that this increased evaluation would satisfy his appeal for a higher evaluation of his disability.  Nor has he or his representative otherwise suggested that the maximum rating available for that disability is not being sought.  Therefore, the Board concludes that the issue of entitlement to a higher rating for a skin disability remains before the Board.

The case was remanded by the Board in June 2010 to obtain additional treatment records and to afford the Veteran a VA examination.  A review of the record indicates that the Board's remand directives have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).



FINDINGS OF FACT

1.  Prior to June 29, 2006, the Veteran's service-connected tinea-type rash on the chest, arms, back and legs with tinea pedis and onychomycosis affected less than 5 percent of the entire body or less than 5 percent of exposed areas and required no more than topical therapy required during the past 12-month period.

2.  From June 29, 2006, to June 28, 2007, the Veteran's service-connected tinea-type rash on the chest, arms, back and legs with tinea pedis and onychomycosis required systemic therapy for a total duration of six weeks or more, but not constantly, during the past 12-month period; it did not affect more than 40 percent of the entire body or 40 percent of exposed areas nor was constant or near-constant systemic therapy required during the past 12-month period.  

3.  From June 28, 2007, to July 19, 2010, the Veteran's service-connected tinea-type rash on the chest, arms, back and legs with tinea pedis and onychomycosis affected less than 5 percent of the entire body or less than 5 percent of exposed areas and required no more than topical therapy required during the past 12-month period.

4.  From July 19, 2010, the Veteran's service-connected tinea-type rash on the chest, arms, back and legs with tinea pedis and onychomycosis affects 18 percent of the entire body and 12 percent of exposed areas; it has not required systemic therapy for a total duration of six weeks or more, but not constantly, during the past 12-month period.  


CONCLUSIONS OF LAW

1.  Prior to June 29, 2006, the criteria for a compensable rating for tinea-type rash on the chest, arms, back and legs with tinea pedis and onychomycosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7806 (2008).

2.  From June 29, 2006, to June 28, 2007, the criteria for a rating of 30 percent, but no higher, for tinea-type rash on the chest, arms, back and legs with tinea pedis and onychomycosis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7806 (2008).

3.  From June 28, 2007, to July 19, 2010, the criteria for a compensable rating for tinea-type rash on the chest, arms, back and legs with tinea pedis and onychomycosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7806 (2008).

4.  Since July 19, 2010, the criteria for a rating in excess of 10 percent for tinea-type rash on the chest, arms, back and legs with tinea pedis and onychomycosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7806 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Here, a pre-decisional letter dated in May 2006 complied with VA's duty to notify the Veteran for the issue adjudicated herein.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefits sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  It in particular notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In addition, the letter and other correspondence dated in May 2008 informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  

Also, the RO obtained the Veteran's post-service medical records and secured examinations in furtherance of his claim.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records which have not been obtained and associated with the claims folder.  

Pertinent VA examinations with respect to the issue on appeal were obtained in February 2006 and July 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained in this case are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).

II.  Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  

The Court has held that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  As discussed in detail below, the Board has found that staged ratings are warranted in this claim.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran contends that he is entitled to a compensable rating prior to July 19, 2010, and a rating in excess of 10 percent from July 19, 2010, for the service-connected skin disability due to the severity and frequency of his symptomatology.  The Board notes that amendments were recently made to the rating criteria for skin, effective October 28, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  However, because the Veteran's claim was pending before October 28, 2008, his claim will only be evaluated under the rating criteria in effect prior to that date.  See id. 

In this case, the Veteran's service-connected tinea-type rash on the chest, arms, back and legs with tinea pedis and onychomycosis has been rated by analogy as noncompensably disabling prior to July 19, 2010, and as 10 percent disabling from July 19, 2010, under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7813, which evaluates impairment from dermatophytosis (ringworm of: body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area (jock itch), tinea cruris).  A note which follows indicates that the disability should be rated as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806), depending on the predominant disability.  38 C.F.R. § 4.118, DC 7813 (2008).

Since the evidence does not show disfigurement of the head, face, or neck, or scarring, the Board concludes that DC 7806 is the most appropriate diagnostic code to rate the Veteran's service-connected skin disability.  Pursuant to DC 7806, a noncompensable rating is warranted when less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806 (2008).

A 10 percent rating is warranted when at least 5 percent, but less than 20 percent, of the entire body, or a least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  Id.

A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.

A 60 percent rating is warranted when more than 40 percent of the entire body or 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  Id.

The Veteran was afforded a VA examination in February 2006.  He reported using a topical cream twice a day.  He denied any systemic symptoms.  Physical examination revealed fine scales on the feet.  He had cracks between the fourth and fifth toes, both right and left foot.  All toe nails were involved; they were yellow, thickened, and deformed.  On the lateral aspect of the foot was a crusty scaly lesion along the sole of the foot upon the edge.  There were no ulcers.  Arches were intact and nontender.  Two percent of the body mass was affected by tinea pedis.  

A private treatment record dated in April 2006 revealed no rashes or cutaneous infections.  Nails were normal.  Treatment records dated from June 29, 2006, to August 2006 revealed two pigmented lesions on the right lower leg and scaliness on his left hand and on the bottoms of his feet.  The Veteran reported using a cream.  He was prescribed Lamisil tablets.  The August 2006 record indicates that the Lamisil tablets were to be taken for one more month.  The remainder of the Veteran's treatment records do not show the total body area or exposed body area affected, nor do they show intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.

The Veteran was afforded a second VA examination in July 2010.  Symptoms included flaking, peeling of the skin, and itching.  He reported using a topical lotion twice a day.  Treatment was neither a corticosteroid or an immunosuppressive.  Examination revealed scattered brown macular discoloration involving the anterior upper torso and upper back.  The upper arms were involved and a very small amount of the neck.  There was no pain, redness, warmth, or drainage associated with the rash.  There was no restriction of movement or scarring.  The total body surface area affected was approximately 18 percent and the exposed body surface area affected was approximately 12 percent.

Based on a review of the evidence the Board finds that a rating of 30 percent is warranted for the period from June 29, 2006, to June 28, 2007, because there is competent evidence of systemic therapy for more than six weeks during a 12 month period.  As discussed above, the Veteran was prescribed Lamisil tablets on June 29, 2006.  In August 2006, the prescription was renewed for an additional 30 days.  

The Board observes that Lamisil is a trademark for preparations of terbinafine hydrochloride.  See Dorland's Illustrated Medical Dictionary, 1017 (31st ed. 2007).  Terbinafine is defined as a synthetic antifungal compound used both topically and orally in the treatment of various forms of tinea and onychomycosis.  See Dorland's Illustrated Medical Dictionary at 1906.  The Board acknowledges that it is not a corticosteroid or immunosuppressive drug.  However, the diagnostic criteria do not expressly limit qualifying systemic therapies to corticosteroids and immunosuppressive drugs.  See 38 C.F.R. § 4.118, DC 7806.  And terbinafine in its oral form can be considered a systemic therapy because its effects cannot be limited to a targeted area but are rather distributed throughout the body, including the infected areas.  See Dorland's Illustrated Medical Dictionary at 1888 (systemic is defined as pertaining to or affecting the body as a whole).  

Thus, the evidence shows that the Veteran required systemic therapy for more than six weeks during the 12 month period beginning June 29, 2006.  Accordingly, the Board concludes that a 30 percent rating is warranted from June 29, 2006, to June 28, 2007.  The Board also finds that a higher rating of 60 percent is not warranted for this time period as the competent evidence of record does not show that the Veteran's skin disability affected more than 40 percent of the entire body or 40 percent of exposed areas or required constant or near-constant systemic therapy.  There is no indication past August 2006 that the Veteran required systemic therapy.  

The Board also finds that the 30 percent rating is not warranted prior to June 29, 2006.  For the period prior to June 29, 2006, the Board finds that a compensable evaluation is not warranted.  The evidence does not show that the Veteran's skin disability affected at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent of exposed areas.  Nor does the evidence show that the Veteran required treatment consisting of intermittent systemic therapy.  As such, the Board finds that a compensable rating is not warranted prior to June 29, 2006.  

The Board further finds that a compensable rating for the period from June 28, 2007, to July 19, 2010, is not warranted.  The competent evidence for this period also fails to show that the skin disability affected at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent of exposed or that it required treatment consisting of intermittent systemic therapy.  

At the July 19, 2010, VA examination, the Veteran's skin disability was shown to affect 18 percent of the total body surface area and 12 percent of the exposed body surface area.  As shown in the Introduction, the AMC concluded that a 10 percent rating was warranted from July 19, 2010.  The Board finds that a rating in excess of 10 percent is not warranted as the evidence does not show that the Veteran's skin disability covered 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected.  Furthermore, the evidence does not show systemic therapy; rather, the Veteran reported using a topical cream at the examination.  None of the Veteran's treatment records after that examination indicate symptomatology to warrant a rating in excess of 10 percent for the period from July 19, 2010.   

Accordingly, and based on this evidentiary posture, the Board concludes that a compensable rating is not warranted prior to June 29, 2006; a 30 percent rating, but no higher, is warranted from June 29, 2006, to June 28, 2007; a compensable rating for the period from June 28, 2007, to July 19, 2010, is not warranted; and a rating in excess of 10 percent from July 19, 2010, is not warranted.  

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2010).  The current evidence of record does not demonstrate that the Veteran's tinea-type rash on the chest, arms, back and legs with tinea pedis and onychomycosis has resulted in frequent periods of hospitalization or in marked interference with employment.  Id.  

It is undisputed that the tinea-type rash on the chest, arms, back and legs with tinea pedis and onychomycosis has an adverse effect on employability, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2010).  In this case, the very problems reported by the Veteran are specifically contemplated by the criteria discussed above.  38 C.F.R. §§ 4.10, 4.40.  Therefore, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.  






(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a compensable rating prior to June 29, 2006, for tinea-type rash on the chest, arms, back and legs with tinea pedis and onychomycosis is denied.

Entitlement to a 30 percent rating, but no higher, for tinea-type rash on the chest, arms, back and legs with tinea pedis and onychomycosis from June 29, 2006, to June 28, 2007, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a compensable rating from June 29, 2007, to July 19, 2010, for tinea-type rash on the chest, arms, back and legs with tinea pedis and onychomycosis is denied.

Entitlement to a rating in excess of 10 percent from July 19, 2010, for tinea-type rash on the chest, arms, back and legs with tinea pedis and onychomycosis is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


